DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.

Election/Restrictions
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Newly submitted claims 12-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claims 1-11) and II (claims 12-20) are unrelated:  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 800.01 and § 
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and do not overlap in scope, i.e., are mutually exclusive because Invention II recites limitations (i.e. wherein said support surface includes a continuous channel surface extending radially inward towards a center of the support body between a pair of adjacent ribs of said plurality of diffuser ribs from an edge of the support body) which is not required by Invention I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3 and 11 are rejected under 35 U.S.C. 103 as being obvious over Xiao (US 2016/0174764) in view of De’ Longhi (WO 2016/199086) and Ahmed (US 2012/0318149).  The examiner is using De’ Longhi (US 2018/0160840) as an English language equivalent for De’ Longhi (WO 2016/199086).  
With respect to the limitations of claims 1 and 11, Xiao teaches a cooking system comprising: a housing (Figs 2-4, fryer body 1, 0005) having a hollow interior (interior defined by 6), food being receivable within said hollow interior (0009, food within the frying basket); a lid (Fig 1, lid/cover not labeled) relative to said housing (1) to cover said hollow interior; a heating element (electrical heating tube 4, 0005) and an air movement device (fan 5, 0005) disposed in said lid; a support body (Fig 4, connecting wall 70, support pillars 71, 0016) with a support surface (bottom of the frying basket is a grid) facing said heating element (4), said support surface being positioned to support food within said hollow interior (6), said support surface includes a plurality of diffuser ribs (Fig 3, flaps of air inlets 8, 0005); and a food container (liner 2, 0005) receivable in said hollow interior, said support body (70, 71) being positionable within an interior of said food container (2); said support surface includes a plurality of channels (air inlets 8) formed between said plurality of diffuser ribs.  Xiao discloses the claimed invention except for the lid is movable relative to said housing to selectively cover said hollow interior; and said heating element is movable with said lid towards and away from said support surface; said air movement device is movable with said heating element and said lid towards and away from support surface; said support surface includes a continuous channel surface extending between and directly abutting a pair of adjacent ribs of said plurality of diffuser ribs along a total length of the adjacent ribs.
However, De’ Longhi discloses the lid (Fig 1, lid 13, 0053) is movable relative to said housing to selectively cover said hollow interior (0101); and said heating element (Fig 1, heating element 29, 0104) is movable with said lid towards and away from said support surface; said air movement device (Fig 1, means to transfer the heat generate 31, 0109, 0110, 0112) is movable with said heating element (29) and said lid (13) towards and away from support surface is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Xiao having a heating element and air movement device located in the lid silent to the lid being movable with the lid is movable relative to said housing to selectively cover said hollow interior; and said heating element is movable with said lid towards and away from said support surface; said air movement device is movable with said heating element and said lid towards and away from support surface of De’ Longhi for the purpose of providing a known moveable lid configuration that selectively opens or closes the cooking chamber (0101), thereby improving the overall versatility of the device.   
Additionally, Ahmed discloses said support surface (Figs 2, 9, food support structure 6, 0057) includes a continuous channel surface (Figs 2, 9, radiating plate 4, channel surfaces below ridges 8, valleys 255, 0054, 0083) extending between and directly abutting a pair of adjacent ribs of said plurality of diffuser ribs (Figs 2, 9, ribs 14, opening 22, 0058) along a total length of the adjacent ribs is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Xiao in view of De’ Longhi having a support surface with said support surface includes a continuous channel surface extending between and directly abutting a pair of adjacent ribs of said plurality of diffuser ribs along a total length of the adjacent ribs of Ahmed for the purpose of providing a known channel configuration that allows hot gases to escape for accelerating the heating of the ribs (0058)
With respect to the limitations of claims 2 and 3, Xiao teaches said plurality of diffuser ribs extend upwardly (Fig 3, flaps of air inlets 8) from said surface into said hollow interior; said support body further comprises a plurality of openings extending through the body (openings of frying basket bottom grid).
With respect to the limitations of claims 2 and 3, Ahmed explicitly discloses said plurality of diffuser ribs extend upwardly from said surface into said hollow interior (Fig 27, support rib 764, 0100); said support body further comprises a plurality of openings (Fig 27, apertures 762, 0100) extending through the body is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Xiao in view of De’ Longhi having a support surface with a plurality of diffuser ribs with said plurality of diffuser ribs extend upwardly from said surface into said hollow interior (Fig 27, support rib 764, 0100); said support body further comprises a plurality of openings (Fig 27, apertures 762, 0100) extending through the body of Ahmed for the purpose of providing a known channel configuration that allows hot gases to escape for accelerating the heating of the ribs (0100).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Xiao (US 2016/0174764) in view of De’ Longhi (WO 2016/199086) and Ahmed (US 2012/0318149) as applied to claim 1, further in view of De Haas (US 2016/0120364).
With respect to the limitations of claims 4 and 5, Xiao discloses said support body has a thermal mass (Figs 1-4).  Xiao in view of De’ Longhi and Ahmed discloses the claimed invention except for said support body has a thermal mass between about 200g and about 3kg; and explicitly showing further comprising at least one handle extending from said support body.  However, De Haas discloses further comprising at least one handle (Figs 2, 3, 4a, handle bar 156, 0109) extending from said support body (Figs 2, 3, 4a, container structure 22, 0109) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Xiao in view of De’ Longhi and Ahmed with the further comprising at least one handle extending from said support body of De Haas for the purpose of providing a known handle configuration that provides for easy handling of the container structure (0109).
It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have said support body has a thermal mass between about 200g and about 3kg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable parameters involves only routine skill in the art (see MPEP 2144.04).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Xiao (US 2016/0174764) in view of De’ Longhi (WO 2016/199086) and Ahmed (US 2012/0318149) as applied to claim 1, further in view of Tan (WO 2017/121691).  The examiner is using Tan (US 2019/0021546) as an English language equivalent for Tan (WO 2017/121691).  
With respect to the limitations of claims 6 and 7, Xiao in view of De’ Longhi and Ahmed discloses the claimed invention except for further comprising a temperature sensor for monitoring at least one of a temperature within said hollow interior and a temperature of said support body, said temperature sensor being located remotely from said heating element; said temperature sensor is operable to monitor if a temperature of said support body is above a minimum threshold for achieving a Maillard reaction with the food.  However, Tan discloses further comprising a temperature sensor (Fig 3, temperature sensor 15, 0043) for monitoring at least one of a temperature within said hollow interior and a temperature of said support body (Fig 3, cooking surface 13, 0042), said temperature sensor (15) being located remotely from said heating element (Fig 3, heating element 11, 0042); said temperature sensor is operable to monitor if a temperature of said support body is above a minimum threshold (0014, claim 6) for achieving a Maillard reaction (0010) with the food is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Xiao in view of De’ Longhi and Ahmed silent to a temperature sensor with the further comprising a temperature sensor for monitoring at least one of a temperature within said hollow interior and a temperature of said support body, said temperature sensor being located remotely from said heating element; said temperature sensor is operable to monitor if a temperature of said support body is above a minimum threshold for achieving a Maillard reaction with the food for the purpose of providing a known temperature sensor / controller configuration suitable for an air fryer (0022) that monitors a temperature of the cooking device to determine browning or searing of a food item based on the progress of Maillard reactions (0010).

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Xiao (US 2016/0174764) in view of De’ Longhi (WO 2016/199086) and Ahmed (US 2012/0318149) as applied to claim 1, further in view of Sladecek (WO 2017/202641).  The examiner is using Sladecek (US 2019/0142217) as an English language equivalent for Sladecek (WO 2017/202641).
With respect to the limitations of claim 8, Xiao in view of De’ Longhi and Ahmed discloses the claimed invention except for further comprising a second temperature sensor for monitoring a temperature of a fluid circulating within said hollow interior.  However, Sladecek discloses further comprising a second temperature sensor (Fig 1, first temperature sensor 4, second temperature sensing device 6, 0027) for monitoring a temperature of a fluid circulating within said hollow interior (0026, detected by the second temperature sensing device 6 for reflecting the airflow temperature) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Xiao in view of De’ Longhi and Ahmed silent to a second temperature sensor with the further comprising a second temperature sensor for monitoring a temperature of a fluid circulating within said hollow interior of Sladecek for the purpose of providing a known secondary temperature sensor within a device chamber for detecting an airflow temperature circulating within the device chamber (0027).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Xiao (US 2016/0174764) in view of De’ Longhi (WO 2016/199086) and Ahmed (US 2012/0318149) as applied to claim 1, further in view of Zwanenburg (US 2016/0120363).
With respect to the limitations of claims 9 and 10, Xiao in view of De’ Longhi and Ahmed discloses the claimed invention except for said support body is removably mounted within an interior of said food container; said support body is attached to or integral with an interior of said food container.  However, Zwanenburg discloses said support body is removably mounted (Figs 1a, 1b, 5a, mounting connector 18, 0068) within an interior of said food container (container surfaces 112); said support body is attached to (mounting connector 18) or integral with an interior of said food container is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Xiao in view of De’ Longhi and Ahmed silent to the mounting of the support body with said support body is removably mounted within an interior of said food container; said support body is attached to or integral with an interior of said food container of Zwanenburg for the purpose of providing a known mounting configuration that allows for temporary mounting an removal of the support body for ease of cleaning or replacement.  

Response to Amendments
Claim 1 has been amended. 
Claims 12-20 are new.
Claims 1-20 are pending.
Claims 12-20 are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/1/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 rejection of Xiao (US 2016/0174764) in view of De’ Longhi (WO 2016/199086) and Poon (US 2015/0265097) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiao (US 2016/0174764) in view of De’ Longhi (WO 2016/199086) and Ahmed (US 2012/0318149) as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/31/2021